      Case: 1:19-cr-00043-SA-DAS Doc #: 45 Filed: 11/13/20 1 of 7 PageID #: 170




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

v.                                                    CRIMINAL CAUSE NO. 1:19-CR-43-SA

LEIGH ANN SMART                                                                   DEFENDANT

                                            ORDER

       On March 27, 2019, Leigh Ann Smart was charged in a three-count Indictment, alleging

that she improperly obtained Social Security disability payments through fraudulent means. See

[1]. On July 24, 2019, Smart pled guilty to Count One of the Indictment, which specifically

alleged as follows:

       From on or about December, 2015 to on or about April, 2018, in the Northern
       District of Mississippi, LEIGH ANN SMART, defendant, having knowledge of
       the occurrence of one or more events affecting her continued right to receive
       Disability Insurance benefits under Title II of the Social Security Act, did
       willfully and knowingly conceal and fail to disclose such events, with a fraudulent
       intent to secure such benefit either in a greater amount than was due or when no
       payment was authorized, those events being, her work activity with and earnings
       from Le-Vel Premium Lifestyle Company during the subject time period, in
       violation of 42 U.S.C. § 408(a)(4).

See [1]. Smart’s sentencing hearing was continued on multiple occasions but was ultimately held

on October 27, 2020.

       Prior to the sentencing hearing, a Presentence Investigation Report [40] was prepared and

disclosed to Smart. On March 6, 2020, Smart filed an Objection [29] to the Presentence

Investigation Report. Smart’s Objection [29] pertains solely to the amount of restitution for

which she is responsible. Specifically, Smart objects to Paragraphs 55, 57, and 111 of the

Presentence Investigation Report, asserting that she “did not earn sufficient income in 2016 or

2018 to cause her disability benefits to be affected, and restitution is not owed for those years.

Her income from 2017 exceeded the limit, and restitution is owed for that calendar year.” [29].
      Case: 1:19-cr-00043-SA-DAS Doc #: 45 Filed: 11/13/20 2 of 7 PageID #: 171




       Smart’s sentencing hearing was held on October 27, 2020. At that time, the Court heard

testimony on the Objection from Jeremy Piburn, an agent of the Social Security Administration

(“SSA”). At the conclusion of the hearing, the Court sentenced Smart to a term of probation and

took the Objection [29] as to the appropriate amount of restitution under advisement. The Court

now enters this Order on the amount of restitution owed.

       The Court first notes its statutory authority to order restitution in cases of fraud in

connection with Social Security benefits. See 42 U.S.C. § 1383a. In pertinent part, the applicable

statute provides:

       (1) Any Federal court, when sentencing a defendant convicted of an offense under
       subsection (a), may order, in addition to or in lieu of any other penalty authorized
       by law, that the defendant make restitution to the Commissioner of Social
       Security, in any case in which such offense results in--

            (A) the Commissioner of Social Security making a benefit payment that
            should not have been made[.]

42 U.S.C. § 1383a(b)(1)(A).

       As noted above, Smart’s Objection [29] pertains solely to the amount she owes in

restitution. She notes that the regulations of the SSA permit persons with disabilities to engage in

“substantial gainful activity.” As to “substantial gainful activity,” there is no dispute that a

person receiving benefits may work and earn wages, so long as the amount of income the person

earns in a particular year does not exceed the threshold amount set forth by the SSA. Smart

provided the Court with copies of her tax returns and notes in her Objection [29] that “[i]n 2016,

[her] net income was $6,240 as reported in her tax return. This is lower than the $13,560 SGA

amount. In 2018, [her] net income was $-4,278 as reported in her tax return. This is lower than

the $14,160 SGA amount.” Thus, Smart contends that, since her net income in the years 2016

and 2018 was below the “substantial gainful activity” amount set by the SSA, she should not be



                                                 2
      Case: 1:19-cr-00043-SA-DAS Doc #: 45 Filed: 11/13/20 3 of 7 PageID #: 172




responsible for restitution for those years. She admits, however, that her 2017 tax return indicates

an amount of income greater than the “substantial gainful activity” amount and that she therefore

owes restitution for that year.

       The Government opposes the Objection [29] on two main grounds. First, the Government

elicited testimony from Agent Piburn as to Smart’s 2016 and 2018 tax returns. Agent Piburn

provided a detailed explanation as to why he believed that Smart’s 2016 and 2018 tax returns

were inaccurate, particularly contending that she claimed excessive expenses which reduced her

net income for those years. Consistent with Agent Piburn’s testimony, the Government contends

that Smart cannot utilize her tax returns to support her argument because the returns are

inaccurate. Second, the Government relies upon 42 U.S.C. § 422(5), which provides as follows:

       Upon conviction by a Federal court, or the imposition of a civil monetary penalty
       under section 1320a-8 of this title, that an individual has fraudulently concealed
       work activity during a period of trial work from the Commissioner of Social
       Security by--

            (A) providing false information to the Commissioner of Social Security
            as to whether the individual had earnings in or for a particular period, or
            as to the amount thereof;
            (B) receiving disability insurance benefits under this subchapter while
            engaging in work activity under another identity, including under another
            social security account number or a number purporting to be a social
            security account number; or
            (C) taking other actions to conceal work activity with an intent
            fraudulently to secure payment in a greater amount than is due or when
            no payment is authorized,

       no benefit shall be payable to such individual under this subchapter with respect
       to a period of disability for any month before such conviction during which the
       individual rendered services during the period of trial work with respect to which
       the fraudulently concealed work activity occurred, and amounts otherwise due
       under this subchapter as restitution, penalties, assessments, fines, or other
       repayments shall in all cases be in addition to any amounts for which such
       individual is liable as overpayments by reason of such concealment.




                                                 3
      Case: 1:19-cr-00043-SA-DAS Doc #: 45 Filed: 11/13/20 4 of 7 PageID #: 173




42 U.S.C. § 422(5). Citing this statute, the Government contends that, because Smart took

actions to conceal her work activity from SSA, she was not entitled to any benefits whatsoever

and that she therefore owes restitution for all benefits received during that time period.

       The Court will address the Government’s arguments in turn, beginning with its argument

that Smart should not be permitted to utilize her tax returns to support her argument because they

are inaccurate. On this issue, the Court notes the following pertinent testimony which was

elicited from Agent Piburn during cross-examination:

               Q.      You have not been qualified as an expert witness in this
                       case?
               A.      No, sir, I am not.
               Q.      Do you know what information was provided to the
                       accountant in order for him to prepare those returns?
               A.      No, that’s what I was alluding to. I would need to see the
                       rest of it to determine whether or not those were actual
                       valid expenses.
               Q.      That’s right. So as we sit here today, even though you have
                       questions, you don’t know that there is anything fraudulent
                       about any of those tax returns?
               A.      Well, they do defy common sense.
               Q.      Okay. But my point is, is that the accountant is the one who
                       prepared the tax returns and he believed that those
                       deductions or expenses were acceptable and the returns
                       were amended and filed, correct?
               A.      I believe so, yes, sir.

(emphasis added).

       The Court finds this testimony telling. While Agent Piburn undoubtedly testified as to

perceived discrepancies or issues with the expenses which were listed on Smart’s 2016 and 2018

tax returns, in the above-quoted testimony, he admitted that he did not have personal knowledge

as to the accountant’s calculations concerning the appropriate amount of expenses to claim. In

other words, while Agent Piburn questioned the information contained in the tax returns, he does

not have actual personal knowledge that the expenses listed therein are fraudulent. While



                                                  4
         Case: 1:19-cr-00043-SA-DAS Doc #: 45 Filed: 11/13/20 5 of 7 PageID #: 174




acknowledging Agent Piburn’s assertions, the Court rejects the Government’s argument on this

point.

          The Government next, relying on 42 U.S.C. § 422(5), contends that Smart was not

entitled to any benefits at all because she took actions to conceal her work activity from SSA.

Arguing in opposition, Smart emphasizes the language of 42 U.S.C. § 422(5)(c), which provides

that no benefits shall be payable for a period of trial work “[u]pon conviction by a federal court, .

. . that an individual has fraudulently concealed work activity . . . by . . .taking other actions to

conceal work activity with an intent fraudulently to secure payment in a greater amount than is

due or when no payment is authorized.” 42 U.S.C. § 422(5)(c). Smart avers that the Government

has no proof that Smart intended to obtain payment “in a greater amount than is due” because

she was entitled to the specific amount of benefits which she received during this time period so

long as her “substantial gainful activity” fell below the applicable amount. The Government

contends that she was not entitled to any amount of benefits after failing to be candid with the

SSA regarding her work activity. Thus, in the Government’s view, 42 U.S.C. § 422(5) makes

clear that Smart was not entitled to any benefits during the applicable time period and she

therefore should be fully responsible for the corresponding restitution.

          The Court notes the lack of case law interpreting 42 U.S.C. § 422(5). However, in

looking to 42 U.S.C. § 422(5), the Court initially notes that either subsection (A), (B), or (C) is

sufficient to satisfy the statute. See generally 42 U.S.C. § 422(5). While the hearing involved

much discussion regarding subsection (C), the Court finds subsection (A) informative. Under

that subsection, an individual is not entitled to benefits “[u]pon conviction by a Federal court . . .,

that an individual has fraudulently concealed work activity during a period of trial work from the

Commissioner of Social Security by . . . providing false information to the Commissioner of



                                                  5
      Case: 1:19-cr-00043-SA-DAS Doc #: 45 Filed: 11/13/20 6 of 7 PageID #: 175




Social Security as to whether the individual had earnings in or for a particular period, or as to the

amount thereof[.]” 42 U.S.C. § 422(5)(A).

       Here, Smart pled guilty to “having knowledge of the occurrence of one or more events

affecting her continued right to receive Disability Insurance benefits under Title II of the Social

Security Act” and “willfully and knowingly conceal[ing] and fail[ing] to disclose such events,

with a fraudulent intent to secure such benefit either in a greater amount than was due or when

no payment was authorized[.]” See [1], [19]. Furthermore, the Factual Basis, which was read into

the record at the plea hearing and to which Smart raised no objection, sets forth the specific acts

which she took to conceal her work activity. Considering Smart’s entry of a guilty plea as well as

her agreement with the Factual Basis prepared in this case, Smart has admitted under oath that

she had a fraudulent intent to conceal or fail to disclose her work activity to the SSA.

       In the Court’s view, Smart’s admissions that she took fraudulent steps to conceal her

work activity undercut her argument as to the Objection [29]. Presumably, had Smart advised the

SSA of her work activity, further action could have been taken to determine the extent of

benefits, if any, to which she was entitled. In other words, Smart’s actions placed the SSA at a

disadvantage and prevented them from being able to fully analyze her purported entitlement to

benefits. Viewing this matter equitably, the Court finds that, because Smart took actions to

prevent the SSA from becoming aware of her work activity in an effort to obtain benefits to

which she was not entitled, she should be required to pay restitution for the benefits she received

during 2016 and 2018.

       Although the Court rejects the underlying arguments set forth in the Defendant’s

Objection [29], it does agree that the restitution amount should not extend beyond the time

period of April 2018. The Indictment [1] does not allege wrongful activity past that date and the



                                                 6
      Case: 1:19-cr-00043-SA-DAS Doc #: 45 Filed: 11/13/20 7 of 7 PageID #: 176




Court therefore finds that a restitution order beyond that time is not appropriate. The parties

agree that the applicable restitution amount through April 2018 is $29,208.00. That amount is

hereby ordered in restitution.

       The Objection [29] is OVERRULED. A Judgment consistent with this Order will be

entered in due course.

       SO ORDERED, this the 13th day of November, 2020.



                                                   /s/ Sharion Aycock
                                                   UNITED STATES DISTRICT JUDGE




                                              7
